Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 8, 11, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tchakerian (US PG PUB 20150112815), hereinafter "Tchakerian", in views of Baker et al. (US PAT 7113977), hereinafter "Baker".
Regarding Claim 1, Tchakerian discloses:
A device (i.e. an electronic device to acquire a personal profile for a person) (Abstract), comprising: 
a processing system including a processor (profile repository processing system including CPU 702 [i.e. a processor]) (Fig. 7 and ¶ 0106); and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (i.e. memory 703 storing instructions executable by CPU 702) (Fig. 7 and ¶ 0106), 
the operations comprising: 
obtaining social media information associated with a user (i.e. system may collect/obtain personal data of a user, wherein the personal data may include social network data, Twitter data, etc. [i.e. social media information associated with a user]) (Fig. 2, Fig. 4, ¶ 0007, ¶ 0014 and ¶ 0086); 
obtaining financial information associated with the user (i.e. the system may collect/obtain personal data of a user, wherein the personal data may include purchase data, tax filing data, financial data, etc. [i.e. financial information associated with the user]) (Fig. 2, ¶ 0007, ¶ 0014 and ¶ 0086); 
generating a group of keywords based on the social media information and the financial information (i.e. the system may generate a personal profile including a group of keywords, wherein the group of keywords included in the personal profile is generated based on the personal data profile which includes social network data, Twitter data [i.e. social media information], tax filing data, financial data, etc. [i.e. financial information]) (¶ 0094, ¶ 0102, ¶ 0112 and Claims 4 & 5).
However, Tchakerian does not explicitly disclose:
receiving a message for the user; blocking sending of the message to a communication device associated with the user in response to detecting a first keyword from the group of keywords in the message; and sending a notification to the communication device associated with the user that the message was blocked.
On the other hand, in the same field of endeavor, Baker teaches:
receiving a message for the user (i.e. email service provider receives an email [i.e. a message] at the email server 110 from the mail sender 130 directed to the user at her computer 100) (410 – Fig. 4 and Column 5 Line # 36 - 36); 
blocking sending of the message to a communication device associated with the user in response to detecting a first keyword from the group of keywords in the message (i.e. the email server may determine/detect whether the received email [i.e. the message] includes one or more words [i.e. a first keyword] that is/are from the pre-acquired keywords [i.e. the group of keywords]; Then, in response to the detection, the email server may block sending of the received message to the device of the user) (Fig. 1, 430 & 465 – Fig. 4, Column 5 Line # 53 – 58 and Column 6 Line # 28 – 29); and 
sending a notification to the communication device associated with the user that the message was blocked (i.e. the email server may alert the user [i.e. a notification to the communication device associated with the user] regarding the occurrence of the received email message being blocked [i.e. that the message was blocked] from delivery to the user) (252 – Fig. 2, Column 4 Line # 33 – 37, column 5 Line # 15 - 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tchakerian to include the feature for receiving a message for the user; blocking sending of the message to a communication device associated with the user in response to detecting a first keyword from the group of keywords in the message; and sending a notification to the communication device associated with the user that the message was blocked as taught by Baker so that the unwanted email messages may be blocked from being delivered to the user based on the words and/or text strings included in the email messages (Fig. 1, 430 & 465 – Fig. 4, Column 5 Line # 53 – 58 and Column 6 Line # 28 – 29).


Regarding Claim 2, Tchakerian and Baker disclose, in particular Baker teaches:
wherein the notification can include a text message, a direct message, and email message, an alert or combination thereof (i.e. the email server may alert the user [i.e. the notification can include an alert] regarding the occurrence of the email message being blocked) (252 – Fig. 2, Column 4 Line # 33 – 37, column 5 Line # 15 - 16).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 7, Tchakerian and Baker disclose, in particular Baker teaches:
wherein the communication device comprises one of a mobile device, mobile phone, smartwatch, wearable device, tablet computer, laptop computer, desktop computer, augmented reality device, virtual reality device, media processor, set-top box, or a combination thereof (i.e. the communication device may be any general purpose computer or network of computers having an operating system, a memory storage system and a computer software application for sending and receiving electronic mail) (Fig. 1 and Column 2 Line # 46 - 51).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 8, Tchakerian and Baker disclose, in particular Baker teaches:
wherein the operations comprise receiving first user- generated input, wherein the first user-generated input comprises a second keyword (i.e. user may enter [i.e. receiving first user- generated input] keywords to block 220 [i.e. a second keyword]) (220 – Fig. 2 and Column 3 Line # 49 – 53), 
wherein the blocking of the sending of the message comprises blocking the sending of the message in response to detecting the second keyword in the message (i.e. the email server may determine/detect whether the received email [i.e. the message] includes one or more words [i.e. a second keyword] that is/are from the pre-acquired keywords [i.e. the group of keywords]; Then, in response to the detection, the email server may block sending of the received message to the device of the user) (Fig. 1, 430 & 465 – Fig. 4, Column 5 Line # 53 – 58 and Column 6 Line # 28 – 29).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 11, Tchakerian and Baker disclose, in particular Baker teaches:
wherein the operations comprise obtaining user preferences associated with the user (i.e. email server may obtain user preferences associated with the user; For example, the email server may determine user preferences with respect to blocking undesirable email messages, e.g. keywords to block, email address to block, alert for blocked mail, etc.) (Fig. 2 and Column 3 Line # 47 – 67), 
wherein the blocking of the sending of the message comprises blocking the sending of the message according to the user preferences (i.e. blocking of the sending of the message is based on keywords to block, email address to block, etc. defined in the user preference) (Fig. 2 and Column 3 Line # 47 – 67).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 12, Tchakerian and Baker disclose, in particular Baker teaches:
wherein the obtaining of the user preferences comprises receiving second user-generated input indicating the user preferences (i.e. the user preferences may include “keywords to block”, “email address to block”, etc. inputted by the user [i.e. second user generated input indicating the user preferences]) (Fig. 2 and Column 3 Line # 47 – 67).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 11.


Regarding Claim 20, Tchakerian discloses:
A method, comprising: 
obtaining, by a processing system including a processor, social media information associated with a user (i.e. system 400 [i.e. a processing system] including CPU 202 [i.e. a processor] may collect/obtain personal data of a user, wherein the personal data may include social network data, Twitter data, etc. [i.e. social media information associated with a user]) (Fig. 2, Fig. 4, ¶ 0007, ¶ 0014 and ¶ 0086); 
obtaining, by the processing system, financial information associated with the user (i.e. the system 400 may collect/obtain personal data of a user, wherein the personal data may include purchase data, tax filing data, financial data, etc. [i.e. financial information associated with the user]) (Fig. 2, ¶ 0007, ¶ 0014 and ¶ 0086);
receiving, by the processing system, first user-generated input that indicates a first keyword (i.e. the system 400 may collect user-generated content 516 [i.e. first user-generated input] uploaded by the user to the social-media server 404; the user-generated content includes/indicates one or more keywords [i.e. a first keyword] identifiable by the system) (407 – Fig. 4, Fig. 5 and ¶ 0094); 
generating, by the processing system, a group of keywords based on the social media information, the financial information, and the first user-generated input indicating the first keyword (i.e. the system may generate a personal profile including a group of keywords, wherein the group of keywords included in the personal profile is generated by combining the keywords identified from the user-generated contents [i.e. the first user-generated input indicating the first keyword] and keywords generated based on the personal data profile which includes social network data, Twitter data, [i.e. social media information], tax filing data, financial data, etc. [i.e. financial information]) (¶ 0094, ¶ 0102, ¶ 0112 and Claims 4 & 5).
However, Tchakerian does not explicitly disclose:
receiving, by the processing system, a message for the user; 
blocking, by the processing system, sending of the message to a communication device associated with the user in response to detecting a second keyword from the group of keywords in the message; and 
sending, by the processing system, a notification to the communication device associated with the user that the message was blocked.
On the other hand, in the same field of endeavor, Baker teaches:
receiving, by the processing system, a message for the user (i.e. email service provider receives an email [i.e. a message] at the email server 110 from the mail sender 130 directed to the user at her computer 100) (410 – Fig. 4 and Column 5 Line # 36 - 36); 
blocking, by the processing system, sending of the message to a communication device associated with the user in response to detecting a second keyword from the group of keywords in the message (i.e. the email server may determine/detect whether the received email [i.e. the message] includes one or more words [i.e. a second keyword] that is/are from the pre-acquired keywords [i.e. the group of keywords]; Then, in response to the detection, the email server may block sending of the received message to the device of the user) (Fig. 1, 430 & 465 – Fig. 4, Column 5 Line # 53 – 58 and Column 6 Line # 28 – 29); and 
sending, by the processing system, a notification to the communication device associated with the user that the message was blocked (i.e. the email server may alert the user [i.e. a notification to the communication device associated with the user] regarding the occurrence of the received email message being blocked [i.e. that the message was blocked] from delivery to the user) (252 – Fig. 2, Column 4 Line # 33 – 37, column 5 Line # 15 - 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of Tchakerian to include the feature for receiving, by the processing system, a message for the user; blocking, by the processing system, sending of the message to a communication device associated with the user in response to detecting a second keyword from the group of keywords in the message; and sending, by the processing system, a notification to the communication device associated with the user that the message was blocked as taught by Baker so that the unwanted email messages may be blocked from being delivered to the user based on the words and/or text strings included in the email messages (Fig. 1, 430 & 465 – Fig. 4, Column 5 Line # 53 – 58 and Column 6 Line # 28 – 29).


Claim(s) 3, 4, 5, 6, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tchakerian in views of Baker as applied to claim 1 above, and further in view of Skudlark et al. (US PG PUB 20180191656), hereinafter "Skudlark".
Regarding Claim 3, Tchakerian and Baker disclose all the features with respect to Claim 1 as described above.
In addition, Baker teaches:
wherein the operations comprise identifying a sender of the message (i.e. the system may scan the email message for the sender’s email address) (430 & 440 – Fig. 4 and Column 5 Line # 52 - 57).
However, the combination of Tchakerian and Baker does not explicitly disclose:
wherein the notification indicates the sender of the message.
On the other hand, in the same field of endeavor, Skudlark teaches:
wherein the operations comprise identifying a sender of the message (i.e. the system may determine the identity of the sender of the message) (¶ 0024), 
wherein the notification indicates the sender of the message (i.e. the system may send a notification requesting confirmation from the user that the potential unwanted message is an unwanted message; the request for confirmation may include information regarding keywords of the message, the identity of the sender [i.e. the notification indicates the sender of the message], the date/time the message was sent or received) (Abstract and ¶ 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tchakerian and Baker to include the feature for wherein the operations comprise identifying a sender of the message, wherein the notification indicates the sender of the message as taught by Skudlark so that the user may review whether a message is actually an unwanted message based on the information included in the message and send the confirmation to the system (Abstract and ¶ 0024).

Regarding Claim 4, Tchakerian and Baker disclose all the features with respect to Claim 1 as described above.
However, the combination of Tchakerian and Baker does not explicitly disclose:
wherein the notification indicates the first keyword.
On the other hand, in the same field of endeavor, Skudlark teaches:
wherein the notification indicates the first keyword (i.e. the system may send a notification requesting confirmation from the user that the potential unwanted message is an unwanted message; the request for confirmation may include information regarding keywords [i.e. the notification indicates the first keyword] of the message, the identity of the sender, the date/time the message was sent or received) (Abstract and ¶ 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tchakerian and Baker to include the feature for wherein the notification indicates the first keyword as taught by Skudlark so that the user may review whether a message is actually an unwanted message based on the information included in the message and send the confirmation to the system (Abstract and ¶ 0024).

Regarding Claim 5, Tchakerian and Baker disclose all the features with respect to Claim 1 as described above.
However, the combination of Tchakerian and Baker does not explicitly disclose:
wherein the operations comprises storing the message in a message database associated with the user.
On the other hand, in the same field of endeavor, Skudlark teaches:
wherein the operations comprises storing the message in a message database associated with the user (i.e. a message classified as a potential unwanted message may be placed/stored in a folder, such as a potential unwanted message folder [i.e. a message database associated with the user]. Potential unwanted messages placed in the potential unwanted message folder may be then be reviewed by a user [i.e. folder / database is associated with the user] at a time of the user's choosing) (¶ 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tchakerian and Baker to include the feature for wherein the operations comprises storing the message in a message database associated with the user as taught by Skudlark so that the user may later review whether a message is actually an unwanted message (Abstract and ¶ 0024).

Regarding Claim 6, Tchakerian, Baker and Skudlark disclose, in particular Skudlark teaches:
retrieving the message from the message database in response to receiving a request for the message from the communication device associated with the user; and sending the message to the communication device associated with the user (i.e. Potential unwanted messages placed in the potential unwanted message folder [i.e. the message database] may be then be reviewed by a user at a time of the user's choosing [i.e. require to request and retrieve the message from the message database; and sending the message to the communication device associated with the user]) (¶ 0024).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 5.

Regarding Claim 13, Tchakerian and Baker disclose all the features with respect to Claim 1 as described above.
However, the combination of Tchakerian and Baker does not explicitly disclose:
 wherein the obtaining of the user preferences comprises obtaining the user preferences from a machine learning application, wherein the machine learning application generates the user preferences based on user behavior associated with a group of communication devices, wherein the group of communication devices includes the communication device.
On the other hand, in the same field of endeavor, Skudlark teaches:
wherein the obtaining of the user preferences comprises obtaining the user preferences from a machine learning application (i.e. information, e.g. a set of personalized classification rules and a set of global classification rules [i.e. user preferences], with respect to type of the messages the user wants to block is generated based on statistical machine learning and updated over time) (¶ 0020 – 0021 and ¶ 0025), 
wherein the machine learning application generates the user preferences based on user behavior associated with a group of communication devices, wherein the group of communication devices includes the communication device (i.e. the machine learning may generate the information, e.g. a set of personalized classification rules and a set of global classification rules [i.e. user preferences], with respect to type of the messages the user wants to block based on feedbacks/confirmations [i.e. user behavior] on potentially unwanted messages from the user and crowd-sourcing, e.g. messages identified as spam by other users of the system [i.e. user behavior associated with a group of communication devices associated with a group of users, wherein the group of communication devices includes the communication device]) (¶ 0020, ¶ 0023 and ¶ 0025).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tchakerian and Baker to include the feature for wherein the obtaining of the user preferences comprises obtaining the user preferences from a machine learning application, wherein the machine learning application generates the user preferences based on user behavior associated with a group of communication devices, wherein the group of communication devices includes the communication device as taught by Skudlark so that classification of a message as a potentially unwanted message may be based on a set of personalized classification rules and a set of global classification rules received from the system (Abstract, ¶ 0023 and ¶ 0025).

Regarding Claim 14, Tchakerian and Baker disclose all the features with respect to Claim 1 as described above.
However, the combination of Tchakerian and Baker does not explicitly disclose:
wherein the generating of the group of keywords comprises generating the group of keywords utilizing a machine learning application, 
wherein the machine learning application generates the group of keywords based on user behavior associated with a group of communication devices, wherein the group of communication devices includes the communication device.
On the other hand, in the same field of endeavor, Skudlark teaches:
wherein the generating of the group of keywords comprises generating the group of keywords utilizing a machine learning application (i.e. The unwanted message algorithm, in one embodiment, is based on statistical machine learning with initial rules comprising key words [i.e. the group of keywords]) (¶ 0020), 
wherein the machine learning application generates the group of keywords based on user behavior associated with a group of communication devices, wherein the group of communication devices includes the communication device (i.e. the machine learning may update/generate the rules comprising the keywords with new keywords [i.e. the group of keywords] based on feedbacks/confirmations [i.e. user behavior] on potentially unwanted messages from the user and crowd-sourcing, e.g. messages identified as spam by other users of the system [i.e. user behavior associated with a group of communication devices associated with a group of users, wherein the group of communication devices includes the communication device]) (¶ 0020, ¶ 0023 and ¶ 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tchakerian and Baker to include the feature for wherein the obtaining of the user preferences comprises obtaining the user preferences from a machine learning application, wherein the machine learning application generates the user preferences based on user behavior associated with a group of communication devices, wherein the group of communication devices includes the communication device as taught by Skudlark so that classification of a message as a potentially unwanted message may be based on message classification algorithm updated over time with additional keywords based on the user feedback/confirmation on the potentially unwanted messages identified by the system (¶ 0020, ¶ 0023 and ¶ 0024).


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tchakerian in views of Baker as applied to claim 1 above, and further in view of Park et al. (KR 20140066464), hereinafter "Park".
Regarding Claim 9, Tchakerian and Baker disclose all the features with respect to Claim 1 as described above.
However, the combination of Tchakerian and Baker does not explicitly disclose:
wherein the operations comprise identifying a telephone number associated with the message, wherein the blocking the sending of the message comprises blocking the sending of the message in response to determining that the telephone number is stored in an unwanted telephone number database.
On the other hand, in the same field of endeavor, Park teaches:
wherein the operations comprise identifying a telephone number associated with the message (i.e. spam determination unit 130 may identify the telephone number of the message) (3rd ¶ of 3rd page), 
wherein the blocking the sending of the message comprises blocking the sending of the message in response to determining that the telephone number is stored in an unwanted telephone number database (i.e. the spam determination unit 130 may determine the message as a spam message and block the delivery of the message to the user device if [i.e. in response to determining that] the telephone number of the message sender exists/stored in the pre-established spam information database [i.e. unwanted telephone number database]) (3rd ¶ of 3rd page).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tchakerian and Baker to include the feature for wherein the operations comprise identifying a telephone number associated with the message, wherein the blocking the sending of the message comprises blocking the sending of the message in response to determining that the telephone number is stored in an unwanted telephone number database as taught by Park so that the unwanted messages from know spam telephone number may be blocked (3rd ¶ of 3rd page).

Regarding Claim 10, Tchakerian and Baker disclose all the features with respect to Claim 1 as described above.
However, the combination of Tchakerian and Baker does not explicitly disclose:
wherein the operations comprise: identifying a telephone number associated with the message; determining that the telephone number is not stored in an unwanted telephone number database; and storing the telephone number in the unwanted telephone number database.
On the other hand, in the same field of endeavor, Park teaches:
wherein the operations comprise: identifying a telephone number associated with the message (i.e. spam determination unit 130 may identify the telephone number of the message) (3rd ¶ of 3rd page); 
determining that the telephone number is not stored in an unwanted telephone number database; and storing the telephone number in the unwanted telephone number database (i.e. spam message blocking control 140 may update the list of spam phone numbers in the social network. For example, if the phone number of the sender of the spam message does not exist in [i.e. determining that the telephone number is not stored in] the established spam information database [i.e. determining that the telephone number is not stored] according to the result determined by the spam determination unit130, the spam message blocking control unit 140 updates the spam phone number list in the established spam information database [i.e. storing the telephone number in the unwanted telephone number database]) (3rd ¶ of 4th page).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tchakerian and Baker to include the feature for wherein the operations comprise: identifying a telephone number associated with the message; determining that the telephone number is not stored in an unwanted telephone number database; and storing the telephone number in the unwanted telephone number database as taught by Park so that the telephone numbers sending the unwanted spam messages may be stored in a database as references for spam message detection (3rd ¶ of 3rd page).


Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tchakerian in views of  Baker further in views of Skudlark.
Regarding Claim 15, Tchakerian discloses:
A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations (i.e. profile repository processing system including memory 703 storing instructions executable by CPU 702) (Fig. 7 and ¶ 0106), 
the operations comprising:
obtaining social media information associated with a user (i.e. system may collect/obtain personal data of a user, wherein the personal data may include social network data, Twitter data, etc. [i.e. social media information associated with a user]) (Fig. 2, Fig. 4, ¶ 0007, ¶ 0014 and ¶ 0086); 
obtaining financial information associated with the user (i.e. the system may collect/obtain personal data of a user, wherein the personal data may include purchase data, tax filing data, financial data, etc. [i.e. financial information associated with the user]) (Fig. 2, ¶ 0007, ¶ 0014 and ¶ 0086); 
generating a group of keywords based on the social media information and the financial information (i.e. the system may generate a personal profile including a group of keywords, wherein the group of keywords included in the personal profile is generated based on the personal data profile which includes social network data, Twitter data [i.e. social media information], tax filing data, financial data, etc. [i.e. financial information]) (¶ 0094, ¶ 0102, ¶ 0112 and Claims 4 & 5).
However, Tchakerian does not explicitly disclose:
receiving a message for the user; blocking sending of the message to a communication device associated with the user in response to detecting a first keyword from the group of keywords in the message; and sending a notification to the communication device associated with the user that the message was blocked.
On the other hand, in the same field of endeavor, Baker teaches:
receiving a message for the user (i.e. email service provider receives an email [i.e. a message] at the email server 110 from the mail sender 130 directed to the user at her computer 100) (410 – Fig. 4 and Column 5 Line # 36 - 36); 
blocking sending of the message to a communication device associated with the user in response to detecting a first keyword from the group of keywords in the message (i.e. the email server may determine/detect whether the received email [i.e. the message] includes one or more words [i.e. a first keyword] that is/are from the pre-acquired keywords [i.e. the group of keywords]; Then, in response to the detection, the email server may block sending of the received message to the device of the user) (Fig. 1, 430 & 465 – Fig. 4, Column 5 Line # 53 – 58 and Column 6 Line # 28 – 29); and 
sending a notification to the communication device associated with the user that the message was blocked (i.e. the email server may alert the user [i.e. a notification to the communication device associated with the user] regarding the occurrence of the received email message being blocked [i.e. that the message was blocked] from delivery to the user) (252 – Fig. 2, Column 4 Line # 33 – 37, column 5 Line # 15 - 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer readable medium of Tchakerian to include the feature for receiving a message for the user; blocking sending of the message to a communication device associated with the user in response to detecting a first keyword from the group of keywords in the message; and sending a notification to the communication device associated with the user that the message was blocked as taught by Baker so that the unwanted email messages may be blocked from being delivered to the user based on the words and/or text strings included in the email messages (Fig. 1, 430 & 465 – Fig. 4, Column 5 Line # 53 – 58 and Column 6 Line # 28 – 29).
However, the combination of Tchakerian and Baker does not explicitly disclose:
storing the message in a message database associated with the user; retrieving the message from the message database in response to receiving a request for the message from the communication device associated with the user; and sending the message to the communication device associated with the user.
On the other hand, in the same field of endeavor, Skudlark teaches:
storing the message in a message database associated with the user (i.e. a message classified as a potential unwanted message may be placed/stored in a folder, such as a potential unwanted message folder [i.e. a message database associated with the user]. Potential unwanted messages placed in the potential unwanted message folder may be then be reviewed by a user [i.e. folder / database is associated with the user] at a time of the user's choosing) (¶ 0024); 
retrieving the message from the message database in response to receiving a request for the message from the communication device associated with the user; and sending the message to the communication device associated with the user (i.e. Potential unwanted messages placed in the potential unwanted message folder [i.e. the message database] may be then be reviewed by a user at a time of the user's choosing [i.e. require to request and retrieve the message from the message database; and sending the message to the communication device associated with the user]) (¶ 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer readable medium of Tchakerian and Baker to include the feature for storing the message in a message database associated with the user; retrieving the message from the message database in response to receiving a request for the message from the communication device associated with the user; and sending the message to the communication device associated with the user as taught by Skudlark so that the user may later review whether a message is actually an unwanted message (Abstract and ¶ 0024).

Regarding Claim 16, Tchakerian, Baker and Skudlark disclose, in particular Baker teaches:
wherein the notification can include a text message, a direct message, and email message, an alert or combination thereof (i.e. the email server may alert the user [i.e. the notification can include an alert] regarding the occurrence of the email message being blocked) (252 – Fig. 2, Column 4 Line # 33 – 37, column 5 Line # 15 - 16).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 15.

Regarding Claim 17, Tchakerian, Baker and Skudlark disclose, in particular Skudlark teaches:
wherein the operations comprise identifying a sender of the message (i.e. the system may determine the identity of the sender of the message) (¶ 0024), 
wherein the notification indicates the sender of the message (i.e. the system may send a notification requesting confirmation from the user that the potential unwanted message is an unwanted message; the request for confirmation may include information regarding keywords of the message, the identity of the sender [i.e. the notification indicates the sender of the message], the date/time the message was sent or received) (Abstract and ¶ 0024).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 15.

Regarding Claim 18, Tchakerian, Baker and Skudlark disclose, in particular Skudlark teaches:
wherein the notification indicates the first keyword (i.e. the system may send a notification requesting confirmation from the user that the potential unwanted message is an unwanted message; the request for confirmation may include information regarding keywords [i.e. the notification indicates the first keyword] of the message, the identity of the sender, the date/time the message was sent or received) (Abstract and ¶ 0024).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 15.

Regarding Claim 19, Tchakerian, Baker and Skudlark disclose, in particular Baker teaches:
wherein the communication device comprises one of a mobile device, mobile phone, smartwatch, wearable device, tablet computer, laptop computer, desktop computer, augmented reality device, virtual reality device, media processor, set-top box, or a combination thereof (i.e. the communication device may be any general purpose computer or network of computers having an operating system, a memory storage system and a computer software application for sending and receiving electronic mail) (Fig. 1 and Column 2 Line # 46 - 51).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 15.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451